NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

BRENT THIERRY and LISA THIERRY,              )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D17-3426
                                             )
SECURITY FIRST INSURANCE                     )
COMPANY,                                     )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Morgan Barfield of Corless Barfield Trial
Group, Tampa, for Appellants.

David C. Borucke of Cole, Scott & Kissane,
P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and SLEET and SALARIO, JJ., Concur.